Citation Nr: 1419040	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  11-25 927	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a respiratory disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1955 to August 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in February 2014, and a copy of the hearing transcript is of record.

Evidence has been associated with the Veteran's claims folder accompanied by a waiver of local consideration.  This waiver is contained in the Veteran's claims folder.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2013).

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).)


FINDING OF FACT

The Veteran has chronic obstructive pulmonary disease (COPD) that is reasonably shown to be related to his military service.


CONCLUSION OF LAW

The Veteran has COPD that is the result of disease or injury incurred during active military service. 38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303  (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that his current respiratory disability was caused by asbestos exposure during his military service.  Specifically, he claims that his duties in the engine and boiler rooms of the USS Jenkins exposed him to asbestos and caused his COPD.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires evidence of:  (1) a current disability; (2) in-service incurrence of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Regarding claims of service connection for asbestos-related disease, VA must determine whether military records demonstrate evidence of asbestos exposure during service and develop whether there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  VA's Adjudication Procedure Manual, M21-MR, Part IV.ii.2.C.9 (Dec. 13, 2005) and Part IV.ii.1.H.29 (July 20, 2009).  The latent period for development of disease due to exposure to asbestos ranges from 10 to 45 or more years between first exposure and development of disease.  M21-MR, Part IV.ii.2.C.9.  Some of the major occupations involving exposure to asbestos include mining, milling, work in shipyards, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products such as clutch facings and brake linings, and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  Id. 

The Veteran's personnel records show that the Veteran served aboard the USS Jenkins.  The Veteran's service treatment records show no specific treatment for a respiratory disability.

Private treatment records document ongoing treatment for a chronic cough since 2001 and acute bronchitis since 2002.

In August 2013, the Veteran submitted responses to a VA questionnaire on asbestos exposure.  He stated that his occupation since active duty was as a car salesman.  He had no post-service jobs that involved insulation or asbestos.  He served aboard the USS Jenkins.  He does not smoke and he has not smoked for over 30 years.  His respiratory problems include asthma and COPD.

On September 2013 VA examination, the examiner diagnosed COPD, and remarked that there was no evidence present to support a diagnosis of asbestosis.  The examiner did not review the Veteran's service records and did not provide an etiological opinion regarding the Veteran's COPD.

At the Veteran's February 2014 Board hearing, the Veteran testified that he had been experiencing symptoms of COPD for the previous 10 to 12 years.  He stated that, during service, he was surrounded by a lot of pipes covered in asbestos.  He also described a "water watch" in the boiler room, where "you sit on a stool and the pipe blows hot air in your face" for four hours at a time.  The Veteran also testified that his physician believed the Veteran's in-service asbestos exposure could be a contributing cause of COPD.  

Following the hearing, in February 2014 the Veteran submitted a statement from his physician, which stated that the Veteran had a history of distant tobacco use and asbestos exposure.  The physician noted that the Veteran stopped smoking over 30 years ago, so asbestos exposure was likely to be the cause of COPD.

The Board finds that the weight of the competent and credible evidence of record shows that the Veteran's COPD is reasonably traceable to in-service asbestos exposure.  

The Manual notes that steam pipes for heating units and boilers may contain asbestos.  See M21-MR, Part IV.ii.2.C.9.  Although there is no official documentation showing that the Veteran was exposed to asbestos during service, in light of his consistent assertions of in-service exposure and his descriptions of his duties during service, and resolving all reasonable doubt in his favor, the Board finds that in-service asbestos exposure is consistent with the circumstances of the Veteran's service.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.102.

Further, the medical evidence of record reflects that the Veteran has a respiratory disability--COPD.  The Veteran's treating physician has opined that it was likely that the Veteran's COPD was caused by the asbestos exposure, and not by any alternate causes such as the Veteran's distant history of smoking.  Notably, this is the only etiological opinion of record.  

Given the uncontradicted medical opinion and the likelihood of asbestos exposure during the Veteran's period of military service, the Board finds that a grant of service connection is warranted for COPD.


ORDER

Service connection for COPD is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


